Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is hereby made of receipt and entry of the communication filed on April 16, 2021. Claims 26-72 are pending and currently examined. 

Claim Objection
Claim 26 is objected to for reciting an abbreviation RSV in the claim set without spelling it out the first time it appears. 

Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all 

Claims 26-72 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-41 of US Patent 10238723 B2 in view of Anderson et al. (Vaccine. 2013 Apr 18; 31 Suppl 2 (Suppl 2): B209-15).
Although the conflicting claims are not identical, they are not patentably distinct from each other. Both sets of claims encompass a method for preventing RSV comprising administering a pharmaceutical composition comprising a mutant RSV F protein comprising introduced pair(s) of cysteine mutations (i) 55C and 188C, (ii) 103C and 148C, and/or (iii) 142C and 371C, numbered according to SEQ ID NO: 1. The only difference is that the instant claims further require that the pharmaceutical composition is administered to a pregnant woman for preventing RSV infection in an infant.
Anderson reviews studies on RSV vaccine development. It teaches that clinical and epidemiologic features of RSV disease suggest there are at least 4 distinct target populations for vaccines, the RSV naïve young infant, the RSV naïve child ≥6 months of age, pregnant women (to provide passive protection to newborns), and the elderly, and that the highest priority target population is the RSV naïve child. See e.g. Abstract. Accordingly, teachings of Anderson indicate that pregnant women can be subjects to receive RSV vaccine for inducing immune response in infants.
It would have been prima facie obvious for one of ordinary skill in the art at the time invention to arrive from the patented claims at the instant claims based on teachings of Anderson. One would have been motivated to do so, e.g., to test the method of the patented claims, which are generic to human vaccine recipients, on pregnant women as taught in Anderson.

Therefore, claims 26-71 of instant application are obvious over claims 1-41 of US US Patent 10238723 B2 in view of Anderson.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIANXIANG (NICK) ZOU whose telephone number is (571)272-2850.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5:00 pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES, on (571) 272-0867, can be reached.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/NIANXIANG ZOU/Primary Examiner, Art Unit 1648